On rehearing.

Ellison, J.
A rehearing was granted in this cause that we might consider the suggestion of counsel, that that portion of the opinion holding that, when a balance was shown to be due the ward, it threw the onus on the guardian to show he had paid or discharged, was in conflict with the case of Renfro, Adm’r, v. Price, 17 Mo. 431, which had not been called to our attention. Since granting the rehearing, the case of State ex rel. v. Weaver, 92 Mo. 673, has been published, which fully sustains the position taken by us. That case, like this, was against the guardian’s sureties, and the plaintiff’s evidence in that case was quite like the evidence in this. It is, therefore, unnecessary for us to consider the case of Renfro v. Price, supra, as we, under the constitution, follow the latest ruling from the Supreme Court. The same remittitur being entered as required in the original opinion, the judgment will be affirmed.
All concur.